                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


ROGER DALE BELCHER, JR.,

      Petitioner,

v.                                             CASE NO. 5:18cv32-MCR-HTC

MARK S. INCH,

     Respondent.
____________________________/

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated August 6, 2019. ECF No. 31. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                     Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     The Petitioner’s petition under 28 U.S.C. § 2254, ECF No. 1, is

DENIED, without an evidentiary hearing.

       3.     A certificate of appealability is DENIED.

       4.     The clerk is directed to close this case file.

       DONE AND ORDERED this 6th day of September 2019.




                                           s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 5:18cv32-MCR-HTC
